Citation Nr: 0908571	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) to include an acquired psychiatric 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
Veteran testified before the undersigned at a Videoconference 
hearing in January 2009.  A transcript of this proceeding is 
associated with the claims file.    


FINDINGS OF FACT

1.  The Veteran is not shown to have PTSD.  

2.  There is competent evidence of a current diagnosis of 
phobia, situational, fear of flying and also competent 
medical evidence linking the Veteran's phobia of flying to 
his military service.

3.  The RO denied service connection for headaches in a 
January 1979 rating decision and properly notified the 
Veteran, who did not initiate an appeal of that decision.

4.  The January 1979 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
in February 2003.    

5.  Evidence received since the January 1979 rating decision 
is cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for phobia, situational, fear of 
flying is established.  38 U.S.C.A. §§ 1110 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The January 1979 rating decision denying service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
	
Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in March 2003.  
In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and the claim was readjudicated in April 2006 and 
December 2007 supplemental statements of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the March 2003 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations performed in July 2003 and August 2007 with 
regard to the PTSD issue.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  With regard to the headache issue, no 
examination is required since the request to reopen the claim 
is denied in this decision.  A VA examination is not required 
with regard to a claim to reopen a finally adjudicated claim 
unless new and material evidence is received.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The Veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  

        1.  PTSD or an acquired psychiatric disorder

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Service Reports of Medical Examinations dated in May 1977, 
and for separation purposes in August 1977, reflect that the 
Veteran's 'psychiatric' condition was clinically evaluated as 
normal.  A Report of Medical History dated in May 1977 
reflects that the Veteran checked the 'no' box for depression 
or excessive worry, frequent trouble sleeping, and nervous 
trouble of any sort.  The Veteran was evaluated by psychiatry 
in August 1975 following what appeared to be a suicide 
gesture or attempt in July 1975.  The comments by the 
psychiatrist at that time stated "episode on the fourth 
floor about which the patient remember nothing.  Sounds to 
have been a dissociative episode with manipulative intention.  
Clearly successful."  No psychiatric follow-up was deemed 
necessary at that time.    

The Veteran underwent a VA examination in July 2003.  He 
stated that he had recurrent and intrusive thoughts and 
dreams of what he perceived as a life threatening experience 
in which he could have been killed.  He also reported 
irritability, insomnia, avoidance of situations reminiscent 
of the experience (fear of flying), pervasive anxiety, 
excessive use of alcohol to assuage his symptoms, and 
difficulties with focus and concentration.  Following mental 
status examination, the examiner noted that the Veteran did 
not meet the criteria for PTSD, but clearly had long standing 
anxiety and most likely could benefit from therapy and 
psychopharmacological intervention.  

The Veteran underwent another VA examination in November 
2007.  He reported bad dreams approximately 2 or 3 times per 
month, in which his aircraft caught fire and crashed.  The 
Veteran stated that this did not happen, although it could 
have happened.  He also reported alcoholism and an 
uncomfortable situation with his wife.  Following mental 
status examination, the examiner noted that the primary 
stressors were a helicopter that autorotated and made a hard 
landing, as well as an aircraft which was destroyed while 
taxiing.  The Veteran was not on-board the destroyed 
aircraft, although he was scheduled to be on-board.  The 
examiner noted that, given the benefit of the doubt, the 
Veteran met criterion A1, A2, and E of the DSM-IV.  However, 
the examiner noted that Criterion B was not met because the 
Veteran did not re-experience the traumatic event.  The 
examiner noted that the Veteran's dreams were of events that 
never happened.  Moreover, the examiner noted that Criterion 
C, D, and F were also not met.  The examiner noted that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD.  However, the examiner diagnosed the Veteran with 
phobia, situational, fear of flying.

VA outpatient treatment records dated in July 2004 and March 
2006 reflect that the Veteran was assessed with PTSD.  

In connection with this claim, the Veteran indicated that he 
witnessed a helicopter accident in Fort Sill, Oklahoma on 
September 27, 1977.  This accident was verified by the US 
Army Combat Readiness Center in an August 2007 response.  
Also, the Veteran's service personnel records show that his 
military occupational specialty was helicopter repairman.

While there is no diagnosis of PTSD which conforms to the 
DSM-IV criteria, the Board finds that there is evidence of 
another acquired psychiatric disorder, i.e., phobia, 
situational, fear of flying.  There is also evidence linking 
the Veteran's fear of flying to the September 1977 helicopter 
accident the Veteran witnessed during his military service.  
The Veteran is entitled to have the benefit of the doubt 
resolved in his favor, and the Board concludes that there is 
sufficient evidence linking the Veteran's current phobia, 
situational, fear of flying to his military service.  See 38 
U.S.C.A. § 5107(b).  Therefore, as the medical evidence 
demonstrates a diagnosis of an acquired psychiatric disorder 
related to the Veteran's military service, entitlement to 
service connection for phobia, situational, fear of flying is 
granted.

        2.  Headaches

The Veteran submitted his original claim for service 
connection for headaches in September 1978.  He was afforded 
a VA examination in 1978 during which the Veteran complained 
of headaches.  No etiology for the headaches was established.  
The RO denied this initial claim in a January 1979 rating 
decision, finding that the Veteran's headaches preexisted his 
military service and no increase in the Veteran's pre-service 
headaches was shown.  Although the RO provided notice of the 
denial, the Veteran did not initiate an appeal.  Therefore, 
the RO's decision of January 1979 is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In February 2003 the Veteran filed another claim for service 
connection for headaches.  The RO denied this claim in May 
2003 stating that the Veteran had failed to submit "new and 
material evidence."  The Veteran submitted a Notice of 
Disagreement (NOD) in June 2003 and timely perfected an 
appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's May 2003 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in January 1979 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of the January 1979 denial was that the 
Veteran's headaches preexisted his military service and there 
was no increase in the Veteran's pre-service headaches shown.  

The evidence received since the January 1979 consists of 
various VA outpatient treatment records dated through April 
2006 showing complaints of headaches.

These newly submitted treatment records do not indicate that 
the Veteran's current headaches were incurred in or 
aggravated by his military service.  As this evidence does 
not relate (positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.  Moreover, the Veteran's contentions and hearing 
testimony, no medical or other competent evidence was 
submitted to support these arguments.  The Veteran is a 
layperson, and lacks medical training and expertise to render 
a competent opinion on a matter, such as the relationship 
between a current disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for headaches are not met.


ORDER

Service connection for PTSD is denied.  

Service connection for phobia, situational, fear of flying is 
granted.  

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for 
headaches is denied.
.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


